PER CURIAM.
By petition and two cross-petitions for writ of certiorari, we have for review an order of the Florida Industrial Commission bearing date July 23, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
*343Our consideration of the petitions, records and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition for certiorari and the two cross-petitions are therefore denied.
Attorney’s fee in the amount of $250.00 is awarded to respondent-Emerson Dykes’ attorney.
It is so ordered.
ROBERTS, Acting C. J., and DREW, THORNAL, ERVIN and HOPPING, JJ., concur.